DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicants’ filing of August 9, 2021.  Claims 24-29 and 31-42 are presented for examination, with Claims 24 and 33 being in independent form.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 12, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-29, 31-37, and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over JP2012030613 (“Masaaki”), cited in an IDS and provided by Applicants with a machine translation thereof, in view of EP1506893 (“Koser”), also cited in an IDS and provided by Applicants with a machine translation thereof.
Regarding Claim 24, Masaaki discloses a method of guiding a vehicle user (M in Fig. 10) approaching or exiting a vehicle (Figs. 9 & 10; [0026]-[0027]), the method comprising: 
	projecting, by means of illumination from one or more light sources associated with the vehicle (i.e., headlamp, tail lamp 12 in Figs. 2 and 10), a distinct illuminated path on the ground extending between the vehicle and a location remote from the vehicle (entrance 32 in Fig. 10; [0028]), wherein the distinct illuminated path projected on the ground corresponds substantially to an actual path traversed by the user between the vehicle and the location remote from the vehicle (entrance 32 in Fig. 10; [0028]); 
	tracking the movement of the vehicle user in the vicinity of the vehicle (i.e., tracking driver M’s speed which is holding a mobile terminal 13; [0027]; [0018]);
	progressively projecting the distinct illuminated path on the ground (using controller 24 in Fig. 2; [0016]-[0018]) as the user moves between the vehicle and the location remote from the vehicle such that the actual path of the user is progressively illuminated on the ground as the user moves between the vehicle and the location remote from the vehicle (illuminating feet of the driver M, then swiveling the movable light source in the direction and at the same speed of the driver M towards the door; Fig. 10; [0027]-[0028]), wherein projecting the distinct illuminated path on the ground comprises selectively activating one or more light sources of a plurality of light sources (i.e., headlamp, tail lamp 12 in Figs. 2 and 10; [0027]-[0028]).
	Masaaki fails to specifically disclose the light sources being arranged in a matrix.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the lighting method including the plurality of light sources as disclosed by Masaaki and arranged the plurality of light sources in a matrix as taught by Koser, in order to provide individual control of the plurality of light sources on the detected object, as evidenced by Koser ([0019], lines 7-10).
	Although Masaaki discloses tracking the movement of the vehicle user relative to the vehicle ( i.e., tracking M which is holding a mobile terminal in Fig. 10; [0027]; [0028]), Masaaki fails to specifically disclose that the tracking is by means of one or more cameras associated with the vehicle.
	However, Koser teaches that the tracking is by means of one or more cameras associated with the vehicle (camera 3 in Fig. 2; [0001]; [0011]-[0012]; [0017]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the lighting method including the tracking of the vehicle user as disclosed by M, and used a camera associated with the vehicle as a tracking means, in order to determine the position of the detected individual with respect to the vehicle in an expedited manner, as evidenced by Koser ([0025]).

	Regarding Claim 25, Masaaki further discloses continuing to project the distinct illuminated path on the ground when the user arrives at the vehicle or at the location set by a timer”; [0028]).

	Regarding Claim 26, Masaaki further discloses tracking the movement of the vehicle user relative to the vehicle by communicating with a mobile communications device in the possession of the user (i.e., tracking driver M’s speed which is holding a mobile terminal 13; [0027]; [0018]; [0028]).

	Regarding Claim 27, Massaki further discloses storing a predefined path extending between the vehicle and the location remote from the vehicle, wherein the distinct illuminated path projected on the ground corresponds substantially to the stored predefined path (lighting program, previously registered course; [0027]-[0028]; Fig. 9).

	Regarding Claim 28, Massaki further discloses wherein the stored predefined path corresponds to an actual path previously traversed by the user between the vehicle and the location remote from the vehicle (lighting program, previously registered course; [0027]-[0028]; Fig. 9).

or when the user is detected at the location remote from the vehicle ([0027]-[0028]; Fig. 10).

	Regarding Claim 31, the combination of Masaaki in view of Koser, as applied to Claim 24, further teaches progressively activating selected light sources in the matrix such that the distinct illuminated path is progressively projected on the ground (6 in Fig. 2; [0019] of Koser).

	Regarding Claim 32, the combination of Masaaki in view of Koser, as applied to Claim 24, further teaches selectively activating the light sources in the matrix in dependence upon a detected location of the vehicle user in the vicinity of the vehicle, wherein the light sources are selectively activated to illuminate the ground at the detected location of the user (6 in Fig. 2; [0019] of Koser).

	Regarding Claim 33, Masaaki discloses a light guidance system for a vehicle (Fig. 2; [0017]-[0019]; Figs. 9 & 10; [0026]-[0027]), the system comprising: 
	one or more light sources associated with the vehicle (i.e., headlamp, tail lamp 12 in Figs. 2 and 10) and configured to project at least part of a distinct illuminated path on the ground between the vehicle and a location remote from the vehicle (entrance 32 in Fig. 10; [0028]); 

	a controller configured to selectively activate the one or more light sources to illuminate the ground at the location of the user (controller 24 in Fig. 2; [0016]-[0018]),
	wherein the distinct illuminated path projected on the ground corresponds substantially to an actual path traversed by the user between the vehicle and the location remote from the vehicle (Fig. 10; [0027]-[0028]), and 
	wherein the system is configured to track the movement of the vehicle user between the vehicle and the location remote from the vehicle and to progressively illuminate the ground along an actual path traversed by the user (illuminating feet of the driver M, then swiveling the movable light source in the direction and at the same speed of the driver M towards the door; Fig. 10; [0027]-[0028]);
	one or more vehicle light units having a plurality of light sources, each light source being arranged to illuminate a distinct region of the ground in the vicinity of the vehicle (i.e., headlamp, tail lamp 12 in Figs. 2 and 10; [0027]-[0028]).
	Masaaki fails to specifically disclose the light sources being arranged in a matrix.
	However, Koser teaches the light sources being arranged in a matrix (6 in Fig. 2; [0019]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the lighting system including the plurality of light sources as disclosed by Masaaki and arranged the plurality of light sources in a matrix as taught by Koser, in order to provide individual 
	Although Masaaki discloses tracking the movement of the vehicle user relative to the vehicle ( i.e., tracking M which is holding a mobile terminal in Fig. 10; [0027]; [0028]), Masaaki fails to specifically disclose that the tracking is by means of one or more cameras associated with the vehicle.
	However, Koser teaches that the tracking is by means of one or more cameras associated with the vehicle (camera 3 in Fig. 2; [0001]; [0011]-[0012]; [0017]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the lighting system including the tracking of the vehicle user as disclosed by M, and used a camera associated with the vehicle as a tracking means, in order to determine the position of the detected individual with respect to the vehicle in an expedited manner, as evidenced by Koser ([0025]).

	Regarding Claim 34, the combination of Masaaki in view of Koser, as applied to Claim 33, further teaches wherein, in use, one or more of the light sources in the matrix are selectively activated to project at least part of the distinct illuminated path on the ground (6 in Fig. 2; [0019] of Koser).

	Regarding Claim 35, Masaaki further discloses wherein the one or more vehicle light units comprise one or more of the following: headlights, reverse lights, side lights and auxiliary lights of the vehicle (12 in Fig. 10 of Masaaki; [0028]).

	Regarding Claim 36, Masaaki further discloses wherein the one or more locating devices comprises either or both of one or more transmitters and one or more receivers that are associated with the vehicle and configured to communicate with a mobile communications device in the possession of the user (i.e., for tracking driver M’s speed which is holding a mobile terminal 13; [0027]; [0018]).

	Regarding Claim 37, Masaaki further discloses wherein the one or more locating devices comprises one or more cameras associated with the vehicle ([0017]).

	Regarding Claim 39, Masaaki further discloses wherein communication with the mobile communications device is via Wi-Fi, Bluetooth® or PEPS/ePEPs protocols ([0017]).

	Regarding Claim 40, Masaaki further discloses wherein the mobile communications device is a mobile phone or key fob ([0018]).

	Regarding Claim 41, Masaaki further discloses a light guidance system (Fig. 2; [0017]-[0019]; Figs. 9 & 10; [0026]-[0027]) configured to perform the method of Claim 24.

.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over JP2012030613 (“Masaaki”), cited in an IDS and provided by Applicants with a machine translation thereof, in view of EP1506893 (“Koser”), also cited in an IDS and provided by Applicants with a machine translation thereof, and further in view of U.S. Patent Publication No. 2014/0091709 (“Choi”).
	Regarding Claim 38, the combination of Masaaki in view of Koser, as applied to Claim 33, fails to teach a plurality of receiver units associated with the vehicle and wherein the controller is configured to determine the location of the vehicle user based upon at least one of the following: relative strengths and time of flight of the signals received by each receiver unit from the mobile communications device.
	However, Choi teaches a plurality of receiver units associated with the vehicle and wherein the controller is configured to determine the location of the vehicle user (120L, 120R, 120C in Fig. 2; [0040], lines 11-16) based upon at least one of the following: relative strengths and time of flight of the signals received by each receiver unit from the mobile communications device (the receivers are triangulating location based on signal strength; [0067]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the light guidance system as disclosed by the combination of Masaaki in view of Koser with the receivers as .




Response to Arguments
Applicant's arguments filed August 9, 2021 have been fully considered but they are not persuasive.
	Applicants’ argue in essence that the newly added limitation, tracking by means of one or more cameras associated with the vehicle, is not taught or suggested by Masaaki.
	It is now Koser not Masaaki that is cited for this limitation.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEDRO C FERNANDEZ/Examiner, Art Unit 2844  

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844